UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

Dr. Alice Parker
Assistant Superintendent of Public Instruction
California State Department of Education
721 Capitol Mall
Sacramento, California 95814

MAR 1 9 2001

Dear Dr. Parker:
During the week of January 22, 2001, Larry Ringer and Susan Falkenhan of the Office of Special
Education Programs (OSEP) had the opportunity to meet with Chief Deputy Superintendent
Scott Hill, Deputy Superintendent Henry Der, your staff and you to discuss the California
Department of Education's (CDE's) progress in meeting the requirements of Part B of the
Individuals with Disabilities Education Act (Part B). A focus of those discussions was CDE's
progress in developing and implementing the Quality Assurance Process, the State's system for
monitoring local educational agencies' compliance with Part B and State requirements. Mr.
Ringer and Ms. Falkenhan also observed CDE's implementation of the revised data collection
procedures in the Marysville and Cajon Valley School Districts.
In both districts, OSEP was able to observe parent-input meetings, and interviews with various
stakeholders including the local directors of special education, special education and general
education teachers and parents of students with disabilities. In Marysville, Ms. Falkenhan also
was able to observe CDE's training of school district staff to prepare them to participate in CDE's
review of student records as part of CDE's review of the district, to observe the review of student
records by both district and CDE staff, and to talk with some of those district staff regarding their
experiences in reviewing student records. On Friday, January 26, 2001, Mr. Ringer and Ms.
Falkenhan met with Mr. Henry Der, your staff and you to share their perceptions from the
observations in Marysville and Cajon Valley.
These opporttmities to observe the State's new monitoring procedures in action were very helpful
in providing us with information about how CDE is implementing its new Quality Assurance
Process. Mr, Ringer and Ms. Falkenhan were impressed by the apparent differences in current
data collection from CDE's prior monitoring procedures. It was evident that CDE staff is
continuing to work hard to make the monitoring procedures effective in collecting accurate
information regarding district practices and the impact on services and results for children with
disabilities. OSEP will be better able to judge the effectiveness of CDE's verification reviews of
Cajon Valley and Marysville when we are able to review the monitoring reports that CDE
develops based upon these reviews.
During the January 2001 visit, CDE staff showed Mr. Ringer and Ms. Falkenhan how they are
integrating all monitoring, complaint resolution, procedural safeguards referral service, local
plan, and other documents regarding each county in a central location. They also described

600 INDEPENDENCE AVE. S.W. WASHINGTON. D.C. 20202
Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e Nation.

Page 2 - Dr. Alice Parker
future plans to similarly integrate electronically these documents and other information (such as
CASEMIS data) for each school district. CDE staff presented data demonstrating that CDE is
maintaining the very significant improvements that CDE has made over the past several months
in the timeliness of CDE's resolution of complaints. CDE also presented procedures and a
manual that CDE has developed to ensure accuracy, effectiveness, and consistency in complaint
investigations and decisions. Mr. Ringer and Ms. Falkenhan also discussed the status of CDE's
review of local plans (applications for Part B funds).
CDE presented to Mr. Ringer and Ms. Falkenhan data demonstrating that the San Francisco and
San Diego Unified School Districts remain in serious systemic noncompliance, and explained
that CDE is considering taking serious enforcement action against both districts, including taking
the issues to a meeting of the State Board of Education and/or filing a Writ of Mandate against
one or both school districts. (In response to a specific complaint, CDE filed a Writ of Mandate
in State court on April 21, 2000, regarding the failure of the San Diego Unified School District to
identify and serve certain students with disabilities incarcerated in Juvenile Hall. CDE is
considering filing an additional Writ of Mandate to require San Diego to correct systemic
noncompliance relating to the compliance issues addressed by the Special Conditions on the
State's fiscal year 2000 Part B grant award.)It will be important that CDE keep OSEP apprised
of the actions that it takes with these and other districts with serious long-standing
noncompliance and the impact of those actions.
As Mr. Ringer and Ms. Falkenhan discussed with CDE during their.visit, although CDE cannot
yet demonstrate that its Quality Assurance Process is effective in identifying and correcting
noncompliance, OSEP is hopeful that CDE will be able to build upon the progress it has made to
make such demonstration. OSEP looks forward to receiving further information from CDE
pursuant to the Special Conditions, and to OSEP's April 2001 visit to the State, when OSEP staff
will be able to collect further information regarding the effectiveness of CDE's Quality
Assurance Process in identifying and correcting noncompliance, and the impact at the local level
on compliance and on services and results for children with disabilities.
I want to thank you and your staff for the cordial, professional and collaborative way in which
CDE worked with OSEP staff throughout the visit. Both staff and documentation were readily
available to OSEP. By answering our questions in a candid and problem-solving manner, CDE
has helped OSEP to better understand the changes the State is implementing and promoted a
sense of partnership in identifying needs and possible strategies for strengthening the design and
implementation of CDE's new Quality Assurance Process.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

